                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


ROBERT ORUM and CONNIE ORUM,

           Plaintiffs,

v.                                             Civil Action No. 5:17CV142
                                                                  (STAMP)
LIBERTY INSURANCE CORPORATION,
CORELOGIC, INC.,
RELIABLE REPORTS OF TEXAS, INC.,
JOHN DOE COMPANY and
JANE DOE COMPANY,

           Defendants.


                   MEMORANDUM OPINION AND ORDER
               GRANTING IN PART AND DENYING IN PART
            DEFENDANT LIBERTY INSURANCE CORPORATION’S
             RENEWED MOTION FOR SUMMARY JUDGMENT AND
      GRANTING AS FRAMED PLAINTIFFS’ REQUEST FOR DISCOVERY
       AS TO COUNT V OF THE PLAINTIFFS’ AMENDED COMPLAINT

                             I.   Background

     The defendant removed this civil action to this Court on

September 11, 2017.      ECF No. 1.     The plaintiffs originally filed

their complaint in the Circuit Court of Ohio County, West Virginia.

ECF No. 1-2. The plaintiffs later filed an amended complaint. ECF

No. 68. The amended complaint asserts claims arising out of a fire

that burned the plaintiffs’ house to the ground.          Id. at 5.     The

plaintiffs allege that the defendant, Liberty Insurance Corporation

(“Liberty”), in bad faith, failed to pay the plaintiffs’ homeowners

insurance claim.   Id. at 12.      The plaintiffs further allege that

Corelogic, Inc. (“Corelogic”) by and through its agent, Reliable

Reports of Texas, Inc. (“Reliable Reports”), performed a homeowners

property   inspection    under    the   direction   and   supervision   of
defendant Liberty.      ECF No. 68 at 6.           The plaintiffs state that

Corelogic,    through    defendant     Reliable      Reports   documented     no

exterior premises risks and documented multiple wood-burning stoves

and exterior roof flues/vents.          Id. at 7.      The plaintiffs allege

that Corelogic, through defendant Reliable Reports, failed to

inspect   the   plaintiffs’       property    at    issue   and    provided   an

inspection report to defendant Liberty that covered the wrong

property.1    Id. at 7-8.     What is titled as Count I is a list of

general   allegations       and    statements      regarding      this   Court’s

jurisdiction and venue.           Id. at 2-5.       Count II is a claim of

negligence against all the defendants.             Id. at 5-11.    Count III is

a claim of first party bad faith against defendant Liberty. Id. at

11-13.    Count IV is a claim of common law bad faith against

defendant Liberty.      Id. at 13-14.      Count V is a claim based on West

Virginia Code § 33-11-4 against defendant Liberty.                Id. at 14-18.

Count VI is a claim of breach of the implied covenant of good faith

and fair dealing against defendant Liberty. Id. at 18-19. Lastly,

what is titled as Count VII is a description of the damages the

plaintiffs seek to recover from all the defendants.               Id. at 19-21.

     On April 12, 2019, defendant Liberty filed a motion for

summary judgment pursuant to Federal Rule of Civil Procedure 56.

ECF No. 57.     On May 17, 2019, the plaintiffs filed a motion for

leave to amend their initial complaint to add additional defendants



     1
      On August 21, 2019, the plaintiffs filed a notice of
dismissal without prejudice of defendant Corelogic. ECF No. 77.

                                       2
and to allege a new claim of negligence against defendant Liberty.

ECF No. 63.         On June 28, 2019, this Court granted the plaintiffs’

motion for leave to amend their initial complaint.                        ECF No. 67.

This Court also denied defendant Liberty’s motion for summary

judgment (ECF No. 57) without prejudice, in light of this Court’s

order granting the plaintiffs’ motion for leave to amend their

complaint.         ECF No. 69.         This Court then scheduled a status and

scheduling conference that was held on September 3, 2019.                          ECF

No.    78.         At    the   conference,   the   parties       agreed   to   certain

dispositive motion deadlines regarding the issue of rescission of

the insurance policy.            ECF No. 82.

       Defendant Liberty then timely filed a renewed motion for

summary judgment pursuant to Federal Rule of Civil Procedure 56.

ECF No. 87.             In its memorandum in support of summary judgment,

defendant Liberty contends that there are no genuine issues of

material fact with respect to the plaintiffs’ misrepresentations to

defendant Liberty in the insurance application and the materiality

of these misrepresentations, indicating that it would not have

issued       the    policy      if   the   plaintiffs      had    provided     correct

information.            Id. at 1, 7.    Specifically, defendant Liberty states

that    the    plaintiffs        made    various   false    statements       in   their

insurance application: (1) that they never had any insurance

declined, canceled or non-renewed in the past twelve months,

although the plaintiffs were discovered to have received a Notice

of Cancellation by a prior homeowners insurer, Foremost; (2) that



                                             3
there was not any business conducted at the insured location; and

(3) that there were no physical conditions on the property in need

of repair which clearly present a likelihood of injury.                 Id. at

5-6.    Therefore, defendant Liberty asserts that it was entitled to

rescind the policy based on such material misrepresentations.              Id.

at 7, 10-11.   Moreover, with respect to the plaintiffs’ negligence

claim, defendant Liberty states that the plaintiffs have failed to

identify any duty defendant Liberty owed to the plaintiffs.                Id.

at 12. Specifically, defendant Liberty states that its decision to

try to inspect the plaintiffs’ property to confirm insurability

does not mean that it was required to inspect the plaintiffs’

property or that defendant Liberty had to disclose any results to

the plaintiffs.     Id.   Further, defendant Liberty states that even

if defendant Reliable Reports inspected the correct property, such

an     inspection   would    not   have     revealed     the     plaintiffs’

misrepresentation     regarding    the    cancellation   of     their    prior

insurance, which as a matter of law, is a material representation

that led defendant Liberty to properly rescind the policy.              Id. at

12-13.

       The plaintiffs filed a response in opposition to defendant

Liberty’s renewed motion for summary judgment.           ECF No. 91.       The

plaintiffs assert that defendant Liberty engaged in “post claim

underwriting” which violated contractual obligations of good faith

and fair dealing and insurance industry standards.             Id. at 2.   The

plaintiffs state that defendant Liberty could have discovered that



                                     4
the plaintiffs had a trampoline and a pool if it inspected the

correct property, but rather chose to accept premium payments. Id.

at 3.      The plaintiffs also contend that defendant Liberty is

vicariously liable for the acts and omissions of defendant Reliable

Reports.    Id.   at 4.   As part of their response, the plaintiffs

attach a Notice of Cancellation from Foremost (ECF No. 91-1) and

the   affidavit   of   Robert   Orum   (ECF   No.    91-2).    Lastly,   the

plaintiffs request additional time to conduct depositions pursuant

to Federal Rule of Civil Procedure 56(d)(2).           Id. at 8.

      Defendant Liberty filed a reply to the plaintiffs’ response in

opposition to its renewed motion for summary judgment. ECF No. 93.

First, defendant Liberty notes that certain documents attached to

the plaintiffs’ response in opposition to its prior motion for

summary judgment (ECF No. 61-5) are not affidavits, because those

documents are not sworn or notarized; therefore, the plaintiffs did

not refute defendant Liberty’s renewed motion for summary judgment.

Id. at 5. However, defendant Liberty states that even if the Court

considers what is contained in those documents (ECF No. 61-5) or in

Robert Orum’s affidavit (ECF No. 91-2), it is entitled to summary

judgment due to the plaintiffs’ misrepresentation regarding the

Notice of Cancellation from Foremost, which defendant Liberty

contends is material as a matter of law.            Id. at 6-10.   Moreover,

defendant Liberty maintains that it did not waive its right to

rescind the policy by attempting to investigate the property or due

to the passage of time.     Id. at 10-13.     Further, defendant Liberty



                                       5
notes that the plaintiffs’ spoilation argument is without merit

since there is no evidence that a recording of an alleged telephone

call exists.     Id. at 13-14.    Moreover, defendant Liberty contends

that the plaintiffs have failed to introduce admissible evidence

regarding the substance of the conversation.         Id. at 14.   Lastly,

defendant    Liberty   contends    that   the   plaintiffs’   request   for

additional time in order to take depositions should be denied,

stating that the plaintiffs have had sufficient time to take

depositions and have not provided any specific reasons that warrant

additional time to take depositions.        Id. at 14-16.

                          II.     Applicable Law

     Under Rule 56(c) of the Federal Rules of Civil Procedure,

     A party asserting that a fact cannot be or is genuinely
     disputed must support the assertion by:
          (A) citing to particular parts of materials in the
     record, including depositions, documents, electronically
     stored   information,    affidavits   or   declarations,
     stipulations . . . admissions, interrogatory answers, or
     other materials; or
          (B) showing that the materials cited do not
     establish the absence or presence of a genuine dispute,
     or that an adverse party cannot produce admissible
     evidence to support the fact.

Fed. R. Civ. P. 56(c).     The party seeking summary judgment bears

the initial burden of showing the absence of any genuine issues of

material fact.    See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).     “The burden then shifts to the nonmoving party to come

forward with facts sufficient to create a triable issue of fact.”

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991), cert. denied, 502 U.S. 1095 (1992) (citing Anderson v.



                                      6
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). However, as the

United States Supreme Court noted in Anderson, “Rule 56(e) itself

provides that a party opposing a properly supported motion for

summary judgment may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing

that there is a genuine issue for trial.”     Anderson, 477 U.S. at

256. “The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial—whether, in other words,

there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in

favor of either party.”    Id. at 250; see also Charbonnages de

France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (“Summary

judgment ‘should be granted only in those cases where it is

perfectly clear that no issue of fact is involved and inquiry into

the facts is not desirable to clarify the application of the law.’”

(citing Stevens v. Howard D. Johnson Co., 181 F.2d 390, 394 (4th

Cir. 1950))).

     In Celotex, the Supreme Court stated that “the plain language

of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”   Celotex, 477 U.S. at 322.

In reviewing the supported underlying facts, all inferences must be

viewed in the light most favorable to the party opposing the



                                7
motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                           III.   Discussion

     Following its review of the parties’ motions and for the

reasons set forth below, this Court grants in part and denies in

part defendant Liberty’s renewed motion for summary judgment (ECF

No. 87).    Specifically, defendant Liberty is entitled to summary

judgment on Counts I, II, III, IV, and VI of the plaintiffs’

amended complaint.      However, further discovery is needed as to

Count V of the plaintiffs’ amended complaint.          This Court will

proceed to address each of the plaintiffs’ counts in the manner

presented in the amended complaint.

A. Defendant Liberty is Entitled to Summary Judgment as to Count I
of the Plaintiffs’ Amended Complaint and Construes Count I as a
Factual Predicate for the Other Counts in the Amended Complaint.

     Count I of the plaintiffs’ amended complaint is a list of

general    allegations,   and   statements     regarding   this   Court's

jurisdiction and venue.    Id. at 2-5.   Since that particular count

does not seek any specific relief, this Court construes Count I as

a factual predicate and not a claim for seeking relief for damages.

Accordingly, this Court grants defendant Liberty’s renewed motion

for summary judgment as to Count I of the plaintiffs’ amended

complaint and will construe Count I as a factual predicate for the

other counts in the plaintiffs’ amended complaint.




                                   8
B. Defendant Liberty is Entitled to Summary Judgment as to Count II
of the Plaintiffs’ Amended Complaint.

     The     plaintiffs   assert   in       their   amended   complaint   that

defendant Liberty owed the plaintiffs a “non-delegable” duty to

inform the plaintiffs that the wrong residence had been inspected

for exterior insurability risks. ECF No. 68 at 10. The plaintiffs

allege that defendant Liberty directed Corelogic and defendant

Reliable Reports in their negligent and/or grossly negligent,

reckless, willful, and wanton failure to inspect the correct

residence.     Id. at 11.    The plaintiffs state that in doing so,

defendant Liberty proximately caused and thereby prevented the

plaintiffs from securing other homeowners insurance coverage prior

to the fire at issue.     Id.

     “To recover in an action based on negligence the plaintiff

must prove that the defendant was guilty of . . . negligence and

that such negligence was the proximate cause of the injury of which

the plaintiff complains.”       Syl. Pt. 1, Atkinson v. Harman, 151 W.

Va. 1025, 158 S.E.2d 169, 171 (1967) (citation omitted).              “These

elements of duty, breach, and injury are essential to actionable

negligence and in the absence of any of them the action must fall.”

Id. at 173; see also McNeilly v. Greenbrier Hotel Corp., 16 F.

Supp. 3d 733, 738 (S.D. W. Va. 2014) (“The basic elements of a

negligence claim are duty, breach of that duty, causation, and

damages.”).




                                        9
     1. Defendant Liberty Did Not Owe the Plaintiffs a Duty to
Inspect the Correct Property.

      “Duty is a question of whether the defendant is under any

obligation for the benefit of the particular plaintiff, and in

negligence cases, the duty is always the same, to conform to the

legal standard of reasonable conduct in light of the apparent

risk.” Robertson v. LeMaster, 171 W. Va. 607, 611, 301 S.E.2d 563,

568 (1983) (internal quotation marks omitted).           The scope of the

duty owed to another is focused on the foreseeability of injury.

Id.   “Due care is a relative term and depends on time, place, and

other circumstances.        It should be in proportion to the danger

apparent and within reasonable anticipation.”          Syl. Pt. 2, Johnson

v. United Fuel Gas Co., 112 W. Va. 578, 166 S.E. 118 (1932).            “The

test is, would the ordinary man in the defendant’s position,

knowing what he knew or should have known, anticipate that harm of

the general nature of that suffered was likely to result?”          Marcus

v. Staubs, 230 W. Va. 127, 137, 736 S.E.2d 360, 370 (2012)

(internal quotation marks omitted).           It is a court’s task to

determine “in general terms whether the type of conduct at issue is

sufficiently likely to result in the kind of harm experienced based

on the evidence presented.”      Id. at 137-38.

      Under the circumstances of this case, defendant Liberty does

not assume responsibility to perform an inspection principally for

the benefit of the plaintiffs.             Specifically, when defendant

Liberty   inspected   the    plaintiffs’    premises   for   hazards,   that

inspection did not in itself demonstrate an undertaking to render

                                    10
an inspection and services to the plaintiffs.     The plaintiffs have

not provided sufficient evidence for this Court to conclude that

defendant Liberty’s inspection was conducted other than to serve

its interests.   Moreover, it was appropriate for defendant Liberty

to rely on information that was contained in the plaintiffs’

application.   “[I]nsurers can rely on the information contained in

[ ] applications, without conducting further investigation, when

completing   their   underwriting   investigations.”    Massachusetts

Mutual Life Ins. Co. v. Jordan, 2011 WL 1770435, at *5 (citing

Wesley v. Union Nat’l Life, 919 F. Supp. 232, 235 (S.D. Miss.

1995); Harper v. Fidelity & Guaranty Life Ins. Co., 234 P.3d 1211,

1218-19 (Wyo. 2010); Hornback v. Bankers Life Ins. Co., 176 S.W.3d

699, 704-05 (Ky. App. 2005).

     2. Even if Defendant Liberty Had a Duty to Inspect the Correct
Premises, Failure to Inspect the Correct Premises Was Not the
Proximate Cause of the Plaintiffs’ Injuries.

     The “proximate cause of an injury is the last negligent act

contributing to the injury and without which the injury would not

have occurred.” Sergent v. City of Charleston, 209 W. Va. 437, 446

549 S.E.2d 311, 320 (2001).    As defendant Liberty correctly noted,

even if the correct property was inspected, such an inspection

would not have revealed the plaintiffs’ misrepresentation regarding

the cancellation of their prior insurance. As explained in greater

detail below, the plaintiffs’ material misrepresentations provided

a valid basis for defendant Liberty to rescind the policy.        See

Gouge v. Penn America Ins. Co,      No. 2:04-1083, 2005 WL 1639291, at



                                    11
*6 n.7 (S.D. W. Va. July 12, 2005) (“Failure to disclose a prior

cancellation, like a prior declination of coverage, is, as a matter

of law material either to the acceptance of the risk, or to the

hazard assumed by the insurer.”).

     Accordingly, defendant Liberty is entitled to summary judgment

as to Count II of the plaintiffs’ amended complaint.

C. Defendant Liberty is Entitled to Summary Judgment as to Count
III of the Plaintiffs’ Amended Complaint.

     1. There is No Genuine Dispute of Material Fact That the
Plaintiffs Engaged in Certain Misrepresentations On Their Liberty
Insurance Application. Moreover, Defendant Liberty Met Its Burden
of Proving That Such Misrepresentations Were “Material.”

     Count III of the plaintiffs’ amended complaint is a claim of

first-party bad faith.   “For definitional purposes, a first-party

bad faith action is one wherein the insured sues his/her own

insurer for failing to use good faith in settling a claim brought

against the insured or a claim filed by the insured.”     State ex

rel. Allstate Ins. Co. v. Gaughan, 203 W. Va. 358, 369-70, 508

S.E.2d 75, 86-87 (1998); see also Marshall v. Saseen, 192 W. Va.

94, 100, 450 S.E.2d 791, 797 (1994); State ex rel. State Farm Mut.

Auto Ins. Co. v. Canady, 197 W. Va. 107, 475 S.E.2d 107 (1996).

First-party bad faith actions arise from “a duty to settle with its

insured on a claim for which the insured was legally entitled to

recover.”   Jordache Enter., Inc. v. Nat’l Union Fire Ins. Co. of

Pittsburgh, Pa., 204 W. Va. 465, 485 513 S.E.2d 692, 712 (1998)

(citing Marshall, 192 W. Va. at 94, 450 S.E.2d at 791).




                                12
        However,   misrepresentations    and   incorrect   statements   may

prevent recovery. Specifically, West Virginia Code § 33-6-7 states

that:

        Misrepresentations, omissions, concealment of facts, and
        incorrect statements shall not prevent recovery under the
        policy unless:

             (a)   Fraudulent; or

             (b) Material either to the acceptance of the
             risk, or to the hazard assumed by the insurer;
             or

             (c) The insurer in good faith would either
             not have issued the policy, or would not have
             issued a policy in as large an amount, or
             would not have provided coverage with respect
             to the hazard resulting in the loss, if the
             true facts had been made known to the insurer
             as required either by the application for the
             policy or otherwise.

W. Va. Code § 33-6-7.         The Supreme Court of Appeals of West

Virginia has indicated that a “material” misrepresentation “must

relate to either the acceptance of the risk insured or to the

hazards assumed by the insurer.”         Powell v. Time Ins. Co., 181 W.

Va. 289, 297, 382 S.E.2d 342, 350 (1989). The test for determining

whether a representation is material is “whether the insurer in

good faith would either not have issued the policy, or would not

have issued as large an amount, or would not have provided coverage

with respect to the hazard resulting in the loss, if the true facts

had been made known to the insurer as required either by the

application for the policy or otherwise.”           Id.    Subsection (c)

criteria set forth in West Virginia Code § 33-6-7 “are based on an

objective standard that an ‘insurer in good faith’ would have taken

                                    13
alternative   action   had    the    ‘true    facts   been   known.’”   Id.

“[N]either West Virginia Code § 33-6-7(b) nor (c) requires that an

insurer prove the subjective element that an insured specifically

intended to place misrepresentations, omissions, concealments of

fact, or incorrect statements on an application in order for the

insurer to avoid the policy.”       Massachusetts Mut. Life Ins. Co. v.

Thompson, 194 W. Va. 473, 478, 460 S.E.2d 719, 724 (1995).          “It is

generally held that where an insurer seeks to avoid the policy

based on a material misrepresentation, this assertion is in the

nature of an affirmative defense which the insurer must prove by a

preponderance of the evidence.”           Powell, 181 W. Va. at 297, 382

S.E.2d at 350.

     Here, there are no issues of material fact with respect to the

plaintiffs’ misrepresentations to defendant Liberty. Specifically,

the plaintiffs made various false statements in their insurance

application: (1) They never had any insurance declined, canceled or

non-renewed in the past twelve months, although the plaintiffs were

discovered to have received a Notice of Cancellation by a prior

homeowners insurer, Foremost; (2) There was not any business

conducted at the insured location; and (3) There were no physical

conditions on the property in need of repair which clearly present

a likelihood of injury.      For support, defendant Liberty attaches a

copy of the plaintiffs’ home insurance application with defendant

Liberty, demonstrating the plaintiffs’ misrepresentations. ECF No.

87-3 at 2.    Defendant Liberty also attaches two affidavits.           One


                                     14
affidavit    is    the    affidavit     of    Nicholas      J.    Marrangoni      (“Mr.

Marrangoni”), the Director of Complex Loss Issues for defendant

Liberty,    indicating      that     according     to    the     plaintiffs’   signed

application, the plaintiffs indicated that they never had any

insurance declined, canceled, or non-renewed in the past 12 months,

that there was not any business conducted at the insured location,

and that were there were no physical conditions on the property in

need of repair which clearly present a likelihood of injury.                        ECF

No. 87-1 at 2.          Mr. Marrangoni indicates that defendant Liberty

would not have written the policy if the plaintiffs had advised

defendant    Liberty      of   the   prior     cancellation,        that   they     were

operating a business, and that they had dangerous conditions on the

property, specifically an unfenced swimming pool and trampoline.

Id.    The other affidavit is the affidavit of Edward Mitchell (“Mr.

Mitchell”), the Senior Field Claims Resolution Specialist for

defendant    Liberty,      who     similarly      states    that    the    plaintiffs

provided    incorrect      information       on   their     homeowners      insurance

application.      ECF No. 87-5 at 2.          Mr. Mitchell states that during

the claim investigation, defendant Liberty discovered that just

days   before     the    plaintiffs    applied      to     defendant      Liberty   for

coverage, the plaintiffs were issued a Notice of Cancellation by a

prior homeowners insurer, Foremost.                Id.     Moreover, Mr. Mitchell

states that during the claim investigation, it was discovered that

the plaintiffs were running a business on their property and that

there were dangerous conditions on their property. Id. at 2-3. To



                                         15
confirm such information, defendant Liberty attaches a Notice of

Cancellation from Foremost.         ECF No. 87-6.          Moreover, defendant

Liberty attaches the deposition transcript of Connie Orum where she

confirms that she provided the answers to the Liberty insurance

application, that there was a swimming pool on the property at

issue, that the swimming pool was there when she signed the Liberty

insurance application, that only the deck behind the swimming pool

was fenced, and that there was a trampoline on the property at

issue.    ECF No. 87-2 at 6-8.       Moreover, Connie Orum states that

Foremost declined coverage within the past 12 months of the

application with defendant Liberty.          ECF No. 87-7 at 4.

       After review of the parties’ briefs and attached exhibits,

this Court finds that there is no genuine dispute of material fact

that the plaintiffs engaged in certain misrepresentations on their

application with defendant Liberty.           Moreover, this Court finds

that   defendant   Liberty    met   its    burden    of    proving     that    such

misrepresentations     by    the    plaintiffs      were    “material”        by   a

preponderance of the evidence.        See Gouge, 2005 WL 1639291, at *6

(“It is difficult for one to imagine a fact more material either to

the acceptance of the risk, or to the hazard assumed by the insurer

than   that   other   potential     providers    had      previously    declined

coverage.”) (internal quotation marks omitted).




                                      16
     2. Defendant Liberty Did Not Waive Its Right To Challenge That
Misrepresentation Based on Failure to Conduct a Reasonable Inquiry.
Defendant Liberty’s Decision to Accept the Information Contained in
the Insurance Application and Issue a Policy Thereafter Has No
Impact on the Effect of the Plaintiffs’ Misrepresentations, and the
Recision of the Insurance Policy Due to Such Misrepresentations.

      The next question is whether defendant Liberty waived its

right to challenge the plaintiffs’ misrepresentations based on an

alleged   failure   to     conduct   a    reasonable        inquiry   or    whether

defendant Liberty can assert misrepresentation as a defense despite

the plaintiffs’ allegations that defendant Liberty engaged in “post

claim underwriting.”

      “An insurer has an obligation to attempt to ascertain the

basis of the insured’s interest in property prior to issuing a

contract to insure the property. The insurer cannot issue a policy

and   collect   premiums    thereunder        and   later    complain      that   the

insured’s interest was overvalued due to an omission by the insured

if the insurer never attempted to ascertain that interest through

reasonable inquiry.”       Filiatreau v. Allstate Insurance Co., 178 W.

Va. 268, 271, 358 S.E.2d 829, 832. (1987)

      The facts presented in this civil action are similar to the

facts presented in Powell, 181 W. Va. 289, 382 S.E.2d 342.                         In

Powell, a life policy beneficiary brought an action to recover

proceeds under a policy.        In that case, the defendant insurance

company relied on West Virginia Code § 33-6-7(c), asserting that it

would not have issued the policy if the true facts had been made

known by plaintiff insured.       Powell, 181 W. Va. at 197, 382 S.E.2d

at 350.    The defendant insurance company presented substantial

                                         17
evidence that plaintiff insured made a number of misstatements in

his insurance application, some of which the plaintiff insured

should have known of at the time he filled out his application.

Id. at 298.     The Supreme Court of Appeals of West Virginia found

that the defendant insurance company met its burden of proving a

material misrepresentation, and, in the absence of controverting

evidence, found that the defendant was entitled to a directed

verdict.   Id. at 298.

     Moreover, this Court notes that a “multitude of courts [ ]

have concluded that insurers can rely on the information contained

in [ ] applications, without conducting further investigation, when

completing their underwriting investigations.” Jordan, 2011 WL

1770435, at *5.      It would be unreasonable to require defendant

Liberty    to   obtain   all   relevant   information   to   confirm   the

plaintiffs’ answers in their insurance application during its

underwriting investigation, particularly when the plaintiffs have

not alleged that defendant Liberty should have any reason to know

that the plaintiffs would engage in the specific misrepresentations

that served as the basis for recision of the policy.         See Jordan,

2011 WL 1770435, at *5 (“[R]equiring an insurer to obtain all

relevant medical records during its underwriting investigation when

the insurer is not aware of treatment by a health care provider,

particularly when the insurer is unaware of the treatment in

question because of the insured’s misrepresentation, would be an

absurd result.”) (emphasis omitted).       While defendant Liberty was



                                    18
not limited to the plaintiffs’ application in its underwriting

investigation, this does not mean that defendant Liberty was

required to consider or investigate materials or other information

outside of the application in deciding whether to issue the policy

when the application presented no issues indicating a need for

follow-up investigation.    Id. (explaining that plaintiff insurance

company was not required to look beyond the application in deciding

whether to issue the policy when the application presented no “red

flags”   indicating   a    need   for   a   follow-up   investigation).

Therefore, defendant Liberty’s decision to accept the information

and issue a policy after the application has no impact on the

effect of the plaintiffs’ misrepresentations, and the recision of

the insurance policy due to such misrepresentations.

     Accordingly, defendant Liberty is entitled to summary judgment

as to Count III of the plaintiffs’ amended complaint.

D. Defendant Liberty is Entitled to Summary Judgment as to Count IV
of the Plaintiffs’ Amended Complaint.

     Count IV of the plaintiffs’ amended complaint is a claim of

common law bad faith.     A duty to act in good faith arises when a

special relationship has been formed between two parties, and is

derived in insurance claims from the contractual relationship that

an insurer has with an insured.         As such, in West Virginia, a

common law duty to act in good faith is recognized between insurers

and insureds. Elmore v. State Farm Mutual Automobile Ins. Co., 202

W. Va. 430, 434, 504 S.E.2d 893, 897 (1998).




                                   19
     Because defendant Liberty met its burden of proving a material

misrepresentation by the plaintiffs by a preponderance of the

evidence, defendant Liberty properly rescinded the plaintiffs’

policy.   Accordingly, defendant Liberty is entitled to summary

judgment as to Count IV of the plaintiffs’ amended complaint.   See

Jordache, 204 W. Va. at 484-85, 513 S.E.2d at 711-12 (“[T]he

determination that there is no coverage . . . extinguishes the

common law bad faith . . . claim.”).

E. Defendant Liberty is Not Entitled to Summary Judgment as to
Count V of the Plaintiffs’ Amended Complaint.

     Count V of the plaintiffs’ amended complaint is a claim based

on West Virginia Code § 33-11-4(9), commonly referred to as the

West Virginia Unfair Trade Practices Act.   In pertinent part, West

Virginia Code § 33-11-4(9) provides:

     (9) Unfair claim settlement practices. — No person shall
     commit or perform with such frequency as to indicate a
     general business practice any of the following:

                              . . .

          (b) Failing to acknowledge and act reasonably
          promptly upon communications with respect to
          claims arising under insurance policies;

          (c) Failing to adopt and implement reasonable
          standards for the prompt investigation of
          claims arising under insurance policies;

          (d) Refusing to pay claims without conducting
          a reasonable investigation based upon all
          available information;

          (e) Failing to affirm or deny coverage of
          claims within a reasonable time after proof of
          loss statements have been completed;




                                20
          (f) Not    attempting    in  good   faith to
          effectuate   prompt,   fair  and   equitable
          settlements of claims in which liability has
          become reasonably clear;

          (g) Compelling     insureds    to     institute
          litigation to recover amounts due under an
          insurance policy by offering substantially
          less than the amounts ultimately recovered in
          actions brought by the insureds, when the
          insureds   have  made   claims    for   amounts
          reasonably similar to the amounts ultimately
          recovered;

          (h) Attempting to settle a claim for less
          than the amount to which a reasonable man
          would have believed he was entitled by
          reference to written or printed advertising
          material accompanying or made part of an
          application.

     A plaintiff must establish two elements for relief under West

Virginia Code § 33-11-4(9): (1) The insurer violated West Virginia

Code § 33-11-4(9) in the handling of the claimant’s claim and (2)

The insurer committed such violations with such frequency as to

indicate a general business practice.   Holloman v. Nationwide Mut.

Ins. Co., 217 W. Va. 269, 275 617 S.E.2d 816, 823 (2005).

     As stated in Stonewall Jackson Mem’l Hosp. v. American United

Life Ins. Co.:

     [t]o maintain a private action based upon alleged
     violations of W. Va. Code § 33-11-4(9) in the settlement
     of a single insurance claim, the evidence should
     establish that the conduct in question constitutes more
     than a single violation of W. Va. Code § 33-11-4(9), that
     the violations arise from separate, discrete acts or
     omissions in the claim settlement, and that they arise
     from a habit, custom, usage, or business policy of the
     insurer, so that, viewing the conduct as a whole, the
     finder of fact is able to conclude that the practice or
     practices are sufficiently pervasive or sufficiently
     sanctioned by the insurance company that the conduct can



                                21
      be considered a ‘general business practice’ and can be
      distinguished by fair minds from an isolated event.

206 W. Va. 458, 465, 525 S.E.2d 649, 656 (1999).                              “[M]ultiple

violations . . . occurring in the same claim would be sufficient.”

Dodrill v. Nationwide Mut. Ins. Co., 201 W. Va. 1, 12, 491 S.E.2d

1, 12 (1996); United Bankshares, Inc. v. St. Paul Mercury Ins. Co.,

No.   6:10CV00188,        2010     WL    4630212,    at    *6    (S.D.   W.    Va.   2010)

(citations omitted).             The focus is on finding a “frequent and

rather general disregard for the several proscriptions separately

set out in the relevant statute.”                Dodrill, 201 W. Va. at 12-13,

491 S.E.2d at 12-13.

      This Court finds that it is premature to determine whether the

plaintiffs     have       failed    to    establish       that   defendant      Liberty’s

behavior under the circumstances arise to a violation of West

Virginia   Code       §    33-11-4(9).        This    Court       previously      granted

defendant Liberty’s motion to bifurcate and stay discovery as to

all   issues    other       than    the    propriety       of    defendant      Liberty’s

rescission of the plaintiffs’ insurance policy (ECF No. 39).                           In

light of this bifurcation, this Court’s prior order establishing

discovery and dispositive motion deadlines pertained only to the

issue of rescission.             ECF No. 49.        Even though this Court finds

that defendant Liberty properly rescinded the policy at issue, that

finding does not dispose of the plaintiffs’ claim based on West

Virginia Code § 33-11-4(9).               See Jordan, 2011 WL 1770435, at *5-7

(analyzing the defendant’s counterclaim under the applicable case

law pertaining to W. Va. Code § 33-11-4(9) despite finding that the

                                            22
insurance company established grounds for rescission under W. Va.

Code § 33-6-7).

        Accordingly, defendant Liberty’s motion for summary judgment

is denied with respect to the plaintiffs’ claim based on the West

Virginia Unfair Trade Practices Act (Count V).               The Court will

enter       a   separate   order   pertaining   to   discovery   between   the

plaintiffs and defendant Liberty as to Count V.2

F. Defendant Liberty is Entitled to Summary Judgment as to Count
VI of the Plaintiffs’ Amended Complaint.

        Count VI of the plaintiffs’ amended complaint is a claim based

on a breach of the implied covenant of good faith and fair dealing.

Under West Virginia law, “a claim for breach of the implied



        2
         Federal Rule of Civil Procedure 56(d)(2) states:

        If a nonmovant shows by affidavit or declaration that,
        for specified reasons, it cannot present facts essential
        to justify its opposition, the court may:

        (1)     defer considering the motion or deny it;

        (2) allow time to obtain affidavits or declarations or
        to take discovery; or

        (3)     issue any other appropriate order.

Fed. R. Civ. P. 56(d)(2).       Here, the plaintiffs attach the
affidavit of Robert Orum who states that “he understands the
depositions of Defendant Liberty Mutual’s employees or agents have
not yet occurred,” and that he “understands after detailed
explanations and counsel that depositions are critical and
necessary for prosecution of this case.” ECF No. 91-2 at 1. This
Court agrees that discovery is necessary as to Count V of the
plaintiffs’ amended complaint. However, with respect to all other
counts, this Court finds that the plaintiffs have had sufficient
time to conduct discovery as to the issue of rescission; therefore,
the plaintiffs’ request for additional discovery as to all other
counts is denied.

                                        23
covenant of good faith and fair dealing can only survive if the

[plaintiff]   pleads     an    express         breach    of   contract   claim.”

Wittenberg v. Wells Fargo Bank, N.A., 852 F. Supp. 2d 731, 750

(N.D. W. Va. 2012) (internal citation omitted); see also Clendenin

v. Wells Fargo Bank, N.A., No. 2:09CV557, 2009 WL 4263506, at *5

(S.D. W. Va. Nov. 24, 2009) (“Because West Virginia does not permit

a stand-alone claim for a breach of the covenant of good faith and

fair dealing, this claim will live or die by the breach-of-contract

claim.”).

     As this Court finds that defendant Liberty properly rescinded

the policy at issue, there is no contract that defendant Liberty

can breach.   See Jordan, 2011 WL 1770435, at *6 (dismissing the

defendant’s breach of contract counterclaim due to its finding that

the insurance company established grounds for rescission under W.

Va. Code § 33-6-7).

     Accordingly, defendant Liberty’s motion for summary judgment

is granted with respect to the plaintiffs’ claim based on the

implied covenant of good faith and fair dealing.

G. Defendant Liberty is Entitled to Summary Judgment as Framed as
to Count VII of the Plaintiffs’ Amended Complaint. However, this
Court Permits the Plaintiffs to Proceed on the Damages Claim as
Contained in the Addendum Clause With Respect to the Plaintiffs’
Claim Based on the West Virginia Unfair Trade Practices Act.

     In   Count   VII   of    the   plaintiffs’         amended   complaint,   the

plaintiffs allege an independent cause of action for damages.

     Under West Virginia law, a separate cause of action for

damages does not exist.             See    Rodgers v. Southwestern Energy



                                          24
Company, No. 5:16CV54, 2016 WL 3248437, at *5 (N.D. W. Va. June 13,

2016) (“West Virginia does not acknowledge a claim for damages as

an independent cause of action.”).                West Virginia law clearly

prohibits the plaintiffs from asserting a distinct cause of action

for damages, and this is precisely what Count VII of the amended

complaint seeks to accomplish.         This separate cause of action for

damages is not allowed under current law.

     However, this Court notes that the plaintiffs will not be

prevented from pursuing a damages claim as an additional potential

remedy since they have requested such relief in the addendum clause

of their amended complaint.

     Thus, defendant Liberty’s motion for summary judgment is

granted as framed as to the plaintiffs’ claim for damages as an

independent cause of action, but this Court allows the plaintiffs

to proceed on the damages claim as contained in the addendum

clause, specifically with respect to the plaintiffs’ claim based on

the West Virginia Unfair Trade Practices Act (Count V).

                                IV.   Conclusion

     For the reasons set forth above, defendant Liberty Insurance

Corporation’s motion for summary judgment (ECF No. 87) is GRANTED

IN PART AND DENIED IN PART as to defendant Liberty Insurance

Corporation.        Further, the plaintiffs’ request for discovery is

GRANTED   AS   FRAMED.      The   Court     will    enter   a   separate   order

pertaining     to   discovery    between    the    plaintiffs    and   defendant

Liberty as to Count V.



                                       25
     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    December 3, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                  26
